DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Summarily the applicant is commended for the overall clarity of the claim language.
	In regard to claim 1, the recitation, “non-condensable gas” is not definite.  The specification does not provide a clear definition of what is and is not included hereby.  Further, the exemplarily cited Hydrogen in the specification is condensable at known temperatures and it is physically inconsistent to state that hydrogen is non-condensable.  The examiner is aware that hydrogen requires very low temperatures to condense, but this does not mean that the gas is non-condensable.  If the applicant desires to limit the gas to gases that cannot condense at or above certain temperatures, the applicant should clearly claim the particular limit desired.
	In regard to claim 8, the recitation, “a back surface thereof” is ambiguous as to what is referenced as “thereof”.  Easy provision of what material is being referenced would overcome this problem. 
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Takahashi (US 2019/0360477).  Takahashi teaches a cryopanel (60, 20) comprising a cryopanel base material (metal, copper); and39Attorney Docket No.: 880503-0160-US01 a removable protective surface that covers at least a part of the cryopanel base material (at least absorbent material, para. 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (2019/0360477) in view of Fukuda (US 2013/0061609) (provided by the applicant) and Schwenke (US 2020/0064883).
	In regard to claim(s) 1-11, Takahashi teaches a cryopump (10; para. 2) comprising: a cryopanel assembly (at least 20, 60) which includes an exposed area (para. 42 “exposed to condensation”; top sides viewable by line of sight from the intake port) that a gas to be pumped can linearly reach through a cryopump intake port (51) and a non-exposed area (under sides and interior areas not viewable by line of sight from the intake port, para. 41, shadowed regions) that the gas to be pumped cannot linearly reach through the cryopump intake port (51), wherein the non-exposed area (shadowed regions) has an adsorption area (with absorption material, para. 41) capable of adsorbing a non-condensable gas (hydrogen).
	Takahashi further teaches that the cryopanel assembly includes a first cryopanel base material (see metal, para. 42) that is incapable of adsorbing the non-condensable gas (hydrogen, para. 3, 41, 42).
	Takahashi further teaches a radiation shield (30) axially extending from the cryopump intake port (51) in a substantially tubular shape (see figure 1, para. 28) so as to surround the cryopanel assembly (20, 60); and a cryocooler (16) that includes a high-temperature cooling stage (22) for cooling the radiation shield and a low-temperature cooling stage (24) for cooling the cryopanel assembly (20, 60)(para. 22), in which the low-temperature cooling stage is cooled to a lower temperature than the high-temperature cooling stage (para. 22); 
	Takahashi further teaches that the cryopanel assembly (20, 60) includes a plurality of cryopanels (see figures, para. 39), each including the exposed area and the non-exposed area (areas viewable and not viewable from input port), and a plurality of heat transfer bodies (62, 63, 64) axially arranged to form a substantially columnar shape (see figures, para. 39, “columnar shape”), wherein the plurality of cryopanels and the plurality of heat transfer bodies are axially stacked (see figures, para. 39).  
Takahashi teaches that the cryopanel assembly (20, 60) includes a top cryopanel (32) disposed axially topmost of the cryopanel assembly (20, 60)38Attorney Docket No.: 880503-0160-US01;
Takahashi teaches that the cryopanel assembly includes at least one upper cryopanel (60a) disposed axially above the low-temperature cooling stage (24) and having a substantially inverted conical outer peripheral portion (para. 43 including at least the viewable metal periphery on the interior, para. 41-42);
Takahashi teaches that the cryopanel assembly (20, 60) includes at least one lower cryopanel (60b) disposed axially below the low-temperature cooling stage (24).
	Takahashi does not explicitly teach that the cryopanel assembly includes that the exposed area and at least part of the non-exposed area is covered with a removable protective surface (providing the second surface over the first cryopanel base material - metal) as claimed in claims 1-10.  However, Fukuda teaches that cryopumps are used with ion implantation apparatuses and that over time the cryopanels thereof become degraded and need to be refurbished (para. 31, 32).  In addition, Schwenke teaches that it is well known to provide protection to non-porous surfaces by providing the surfaces with a plurality of removable protective films (protective films, para. 11) peelably bonded to the surfaces for providing protection from the accumulation of unwanted contamination and to provide easy removal of dirty and worn out protective surfaces (see fig. 4, para. 41, multi-layer pads) and simultaneously reveal a fresh protected surface of the next removable protective film by providing the plurality of protective films.  Therefore it would have been obvious to a person of ordinary skill in the art to modify the metal surfaces of the exposed areas of the top cryopanel (32), the inverted conical outer peripheral portion (viewable interior metal surface of 60a) of the at least one upper cryopanel (60a), and the at least one lower cryopanel (60b) of Takahashi with a plurality of removable protective films to reduce the labor required to remove the contamination from the non-porous metal surfaces of Takahashi.  Further, official notice is taken that protective films are known to be made of resin and therefore it would have been obvious to a person of ordinary skill in the art to make the protective films from resin for the purpose of providing protective films that are affordable and easily manufactured in various shapes.  Notice that the modification would obviously result in the first cryopanel base material (metal) being covered by the protective film which would be a second cryopanel base material that is also incapable of adsorbing the non-condensable gas (being as it is not absorption material), and the second cryopanel base material (the protective film above) is removably mounted on the first cryopanel base material (metal) so as to act as the37Attorney Docket No.: 880503-0160-US01 removable protective surface for the benefits already described (easy removal of contaminated surfaces and simultaneous presentation of a fresh surface).  Notice that the modification would obviously provide the protective films to at least a part of the non-exposed area (see metal areas not covered by absorption material see figure 3 and metal surface at the medial edge) so as to provide the benefits of easy refurbishment to all areas of the non-porous condensing surfaces of the cryopanels.  Notice, in rehearsal, that the modification would provide the top cryopanel (32) with a first cryopanel base material (metal) and a second cryopanel base material (protective films above) that act as the removable protective surface, and the second cryopanel base material (protective films) are removably mounted on the first cryopanel base material (metal) such that a back surface of the second cryopanel base material (back of the protective films) is in contact with a front surface of the first cryopanel base material (metal) and would obviously entirely cover the front surface of the first cryopanel base material (metal) since the upper surface of the top cryopanel (32) is all an exposed area of nonporous bare metal and therefore the entire top surface would benefit from the protective films discussed above.  Notice, in rehearsal, that the modification would obviously provide the removable protective films to the inverted conical outer peripheral portion (see viewable metal peripheral portion on the interior, para. 41-43) to provide the stated benefits of easy refurbishment to the metal condensation region of the at least one upper cryopanel (60a).  Notice, in rehearsal, that the modification would obviously provide the removable protective films to the exposed area of the outer peripheral portion (viewable metal portion, para. 41-43, 47-49) of the at least one lower cryopanel (60b) to provide the stated benefits of easy removal of the contaminated surface and simultaneous presentation of a new surface.  














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 19, 2022